TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00828-CV



                                  Gary McMillan, Appellant

                                              v.

                       Dana Garza d/b/a Speed Killz Period, Appellee


 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
   NO. 12-0987-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Gary McMillan has filed an unopposed motion to dismiss his appeal.

We grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                           __________________________________________

                                           David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: May 3, 2013